Berdon, J.,
dissenting. Although it is a very close call,1 I agree with the majority that viewing the evidence in this case in the light most favorable to sustaining the verdict; State v. Rodriguez, 223 Conn. 127, 146, 613 A.2d 211 (1992); State v. Henning, 220 Conn. 417, 420, 599 A.2d 1065 (1991); State v. Famiglietti, 219 Conn. 605, 609, 595 A.2d 306 (1991); the jury could reasonably have concluded that the defendant recklessly caused the death of the victim. I dissent, however, because in reading the jury instructions as a whole in conjunction with the state’s argument, I believe there *40is a “reasonable possibility” that the jury was misled. See State v. Avila, 223 Conn. 595, 607, 613 A.2d 731 (1992); State v. Castonguay, 218 Conn. 486, 498, 590 A.2d 901 (1991). Specifically, I think the instructions led the jury to believe that they could find the defendant guilty of reckless manslaughter even if his conduct was merely negligent.
1 realize that the jury instructions were not part of the certified issue.2 I believe, however, that the instructions, together with the prosecutor’s characterization of this case during his closing arguments, are so interwoven with the sufficiency of the evidence issue that justice requires that the instructions be reviewed. See State v. Casey, 201 Conn. 174, 179-82, 513 A.2d 1183 (1986) (trial court’s reading of an incomplete jury instruction was reversible error in view of the fact that the state’s closing argument emphasized an issue that was not adequately covered by the instruction); State v. Harris, 182 Conn. 220, 231, 438 A.2d 38 (1980) (when passing on a fair trial claim, “we examine the whole record with a view toward determining whether the defendant’s trial satisfied . . . [constitutional] standards”). Indeed, in Nardini v. Manson, 207 Conn. 118, 120 n.1, 540 A.2d 69 (1988), we held that “[w]hile Practice Book § 4138 . . . limits the issues the appellant may present to those raised in the petition for certification, we may, of course, suspend the limitation of § 4138 when the dictates of justice require a more expansive analysis. State v. Hodge, 201 Conn. 379, 382, 517 A.2d 621 (1986); State v. Torrence, 196 Conn. 430, 434, 493 A.2d 865 (1985).”3
*41Further, although defense counsel took exception to the recklessness instructions at trial, the portion of the Appellate Court opinion reviewing those instructions states that “[a]t trial, the defendant neither objected to [n]or took exception to the court’s instructions on recklessness.” State v. Salz, 26 Conn. App. 448, 454, 602 A.2d 594 (1992). The Appellate Court therefore reviewed the instructions under State v. Golding, 213 Conn. 233, 567 A.2d 823 (1989), and concluded that the defendant had failed to satisfy Golding’s third prong. That prong requires the defendant to prove that there was a clear constitutional violation that clearly deprived him of a fair trial. Id., 240. The Appellate Court also refused to invalidate the instructions under plain error review. See State v. Salz, supra, 454-57. The Appellate Court did not, however, review the instructions as a claim of error that was properly preserved at trial. This claim therefore has never received appropriate appellate review.
I
The Prosecutor’s Negligence Argument
The defendant claims that the prosecutor never argued to the jury that the defendant’s conduct was reckless, but rather that the defendant acted with extreme negligence. The state does not refute this, but the majority ignores it. A review of the trial transcript makes clear that the prosecutor did indeed argue a negligence theory to the jury, even though he acknowledged that the state’s burden was to prove that the defendant’s conduct was reckless.
During closing argument, the prosecutor said that the defendant’s work “was a sloppy job and more than *42sloppy,” that it was done “on the run in a hurried lackadaisical fashion,” that the defendant did a “horrendous job” and that he was probably tired when he performed the work. The prosecutor capped his first closing argument by stating the following: “[The defendant] is in a hurry, he has a 240 [volt] heater [in the kitchen] and 90 percent of all the heaters are 240 but he may have forgotten [that a 120 volt heater was being installed in the basement] . . . [s]o he splices [the wires from the two heaters] together. . . . Did [the defendant] forget [it was] a 120 [volt heater] and wire them together as if it was a 240 [?] No one will ever know. . . . [I]t was this incredibly] shabby and irresponsible work that was responsible for the fire . . . .” In his rebuttal argument, the prosecutor said that the defendant’s work “was just incredibly gross and it was a deviation from any standard of conduct.”
We recently emphasized the important role that closing argument plays in a criminal jury trial. “Closing argument is an integral part of any criminal trial, for it is in this phase that the issues are sharpened and clarified for the jury and each party may present his theory of the case.” State v. Arline, 223 Conn. 52, 63, 612 A.2d 755 (1992). The state by its argument focused the jury on a negligence theory of culpability, and the jury instructions must be viewed in this context.
II
The Trial Court’s Supplemental Instruction on Negligence
We have long held that, “[i]f justice is to be done ... it is of paramount importance that the court’s instructions be clear, accurate, complete and comprehensible, particularly with respect to the essential elements of the alleged crime. United States v. Clark, 475 F.2d 240, 248 (2d Cir. [1973]) . . . .” (Citations omitted; internal quotation marks omitted.) State v. Williamson, 206 Conn. 685, 709, 539 A.2d 561 *43(1988). Unfortunately, the trial court’s jury instructions were not clear and comprehensible with respect to the most critical element in this case: recklessness.
After the jurors had been deliberating for approximately four hours, they requested that the court reread the statutory definition of recklessness and the portion of the original charge dealing with recklessness. The following day, the trial court, instead of merely rereading the original charge as requested, launched into a befuddled and extensive definition of the reasonable person standard, ostensibly so that the jury could determine whether the defendant’s conduct constituted “a gross deviation from the standard of conduct that a reasonable person would observe in the situation.” General Statutes § 53a-3 (13). This charge was confusing because it suggested a level of culpability lower than recklessness. Further, the trial court never clearly explained to the jurors why it was instructing them on the reasonable person standard of care.
After reading the statutory definition of recklessness to the jury, the trial court recharged4 as follows: “And *44for purposes now I am going to define the standard of conduct that a reasonable person would observe in the situation.” The trial court never told the jury for what purpose it was to use the definition. While this alone might not warrant reversal, it was followed by a long, elaborate explanation of the reasonable person standard of care that was suitable only for a civil negligence action. The trial judge stated the following: “The stan*45dard of conduct of a reasonable person in the same situation as the defendant is the doing of something which a reasonably prudent person would do under the circumstances or omitting to do what a reasonably prudent person would not do under the circumstances. Here obviously we are dealing with ... a reasonably prudent person acting as an electrician. Deviating from the standard of conduct of a reasonable person or fail*46ing to observe that standard of conduct is the failure to exercise reasonable care. Reasonable care is the care which a reasonably prudent person would use in view of the circumstances. It is not the care which the defendant felt it should have used. It is not the care of a careless person nor of an overly careful person, but it is the care of an ordinarily reasonably prudent person. You must determine the question of reasonable care by placing an ordinarily prudent person in the situation or circumstances in which the defendant found himself and then ask yourself what would a reasonably prudent person have done or not done in such a situation and under such circumstances. The circumstances must be judged and viewed as they reasonably appeared to the defendant at that time. This is a question of fact for you to determine. All the circumstances as you find them to be are to be considered and [in] circumstances of slight danger, a slight amount of care might be sufficient to constitute reasonable care. While in circumstances of great danger a correspondingly greater amount of care would be required to constitute reasonable care. Having determined what a reasonable person’s conduct would have been in the circumstances you must then compare that conduct with the defendant’s conduct.”
The majority dismisses this confusing supplemental instruction by stating that the “definition was not given in a vacuum,” and that the trial court used “recklessly” or “recklessness” nine times. I agree that the definition was not given in a vacuum. Nevertheless, it was given in a manner that could lead the jury to believe that recklessness was equated with negligence. In this short supplemental instruction, the trial court used phrases that connoted mere negligence twenty times, as follows: “standard of conduct of a reasonable person,” twice; “standard of conduct that a reasonable person would observe,” four times; “reasonably” or *47“ordinarily” “prudent person,” seven times; “reasonable person,” twice; “failure to exercise reasonable care,” once; “reasonable care,” four times. A reasonable juror could not help but believe that proof of negligence was sufficient to convict the defendant.
This is further underscored because the jury did not have a lesser included offense instruction on negligent homicide; General Statutes § 53a-58;5 and, therefore, did not have the benefit of the comparison. Neither the state nor the defendant requested such an instruction. Of course, the court on its own initiative could have given such an instruction. State v. Rodriguez, 180 Conn. 382, 408, 429 A.2d 919 (1980).
I agree with the defendant’s trial counsel, who objected to this instruction as follows: “I believe the court’s amended charge gets into the standard of a reasonably prudent person which is a charge related to ordinary negligence. I am not comfortable for what it is worth that the jury was now not given a lower standard than the gross deviation. The jury the way the charge was given may have picked up that ordinary negligence would be sufficient and I think it would be important to reinstruct them that they have to find a gross deviation from ordinary negligence.”
The trial court’s reply to the objection was as follows: “All right. Well, I think that is what the charge does. You probably know I have taken this directly out of [David] Borden and [Leonard] Orland’s book which is a fuller definition with reference to this crime and I have read it out of that book exactly in the terms that they have done it in [see 5 Connecticut Practice, Con*48necticut Criminal Jury Instructions (1986) § 8.5, pp. 257-58,] so if I am wrong, they are wrong, and you can have an exception and we will let some higher authority decide whether that is or is not a proper charge. I think obviously there is the language within the statute itself of a reasonable person, care of a reasonable person, and one has to define that. The earlier charge I used didn’t and that has been the standard charge. Because of the importance of the term, recklessness, in this case that it applies to the facts here I felt in the recharge it would be more beneficial to use the broader and more complete charge which defines all of the words and I think it is clear in the latter part of that in dealing with the care of a reasonably prudent person that the charge makes it very clear that the conduct of the defendant has got to be gross and I think the language clearly does that and I would not want to attempt . . . at this point to improve on what I believe to be a proper statement of the law.”
Trial counsel took an appropriate exception as follows: “May the record reflect I have an exception and the basic reason being that the charge as modified or amended seemed to suggest to the jury that the standard of care was that of a reasonably prudent person which would be ordinary negligence and they are indeed charged with the responsibility of gross deviation from that.”
There is a further problem with this supplemental instruction. The jury, as demonstrated by their request, was obviously having difficulty deciding whether the defendant’s conduct rose to the level of recklessness. Reading the jury an expanded instruction that zeroed in on negligence twenty separate times was bound to mislead them on the issue of recklessness, especially since the instruction was given in response to a specific inquiry. See State v. Williams, 199 Conn. 30, 41, 505 A.2d 699 (1986) (“ ‘A supplemental charge . . . *49enjoy[s] special prominence in the minds of the jurors’ because it is fresher in their minds when they resume deliberation. Arroyo v. Jones, 685 F.2d 35, 39 [2d Cir.], cert. denied, 459 U.S. 1048, 103 S. Ct. 468, 74 L. Ed. 2d 617 [1982]; see Bollenbach v. United States, 326 U.S. 607, 611-12, 66 S. Ct. 402, 90 L. Ed. 350 [1946].”); accord State v. Gonzalez, 222 Conn. 718, 726, 609 A.2d 1003 (1992). This supplemental instruction necessarily focused the jury on the standard of conduct of a reasonably prudent person—that is, a negligence theory.
A committee of our state judges has prepared a standard charge on reckless conduct.6 This charge does not *50include an elaborate definition of the reasonable person standard, obviously because the drafters realized that such language could confuse a jury as to the culpability standard to be applied. The supplemental instruction on recklessness used in this case obviously had this effect on the jury. Only fifteen minutes after this confusing supplemental instruction was given, the jury returned a verdict of guilty on the charge of reckless manslaughter.
The supplemental instruction’s emphasis of the reasonable person standard, coupled with the prosecutor’s argument to the jury of a negligence theory of the case, requires that we reverse the conviction and remand the case for a new trial. Unfortunately, in preparing jury instructions, judges sometimes forget that they must be understood and applied by a group of six persons who usually have no training in the law. Indeed, it may be their first appearance in a court of law.
The majority would allow the state to deprive the defendant of his liberty for ten years even though the record clearly demonstrates that the verdict is unreliable. There is clearly a “reasonable possibility” that the trial judge’s faulty supplemental instruction misled the jury, especially since the prosecutor had presented a negligence theory in his closing argument to the jury. When so much is at stake—that is, a person’s liberty— the trial judge must ensure that he or she does nothing to confuse the triers of fact regarding the law they are to apply.
Accordingly, I respectfully dissent.

 While I agree with the majority, I am troubled about the sufficiency of the evidence to support the defendant’s conviction of reckless manslaughter. There is overwhelming evidence that the defendant was criminally negligent. A person is criminally negligent “when he fails to perceive a substantial and unjustifiable risk that . . . [death] will occur .... The risk must be of such nature and degree that the failure to perceive it constitutes a gross deviation from the standard of care that a reasonable person would observe in the situation.” General Statutes § 53a-3 (14). Had the jury convicted the defendant of criminally negligent homicide under General Statutes § 53a-58, I would have no trouble upholding their verdict. Reckless manslaughter, however, is a different crime.
Everyone concedes that the sole cause of the fire was the improper wiring of the 120 volt heater to a 240 volt circuit. Both a 120 volt heater and a 240 volt heater, however, require the connection of two wires. As the defendant argues, “[s]ince the fatal connection was as outwardly consistent with a safe installation as an unsafe one, the actual dangerousness of his misconduct was not self-evident.” This, together with the fact that there was no conceivable motive for him to wire the 120 volt heater to a 240 volt circuit, troubles me greatly. Six separate negligent acts, even if predicated on electrical code violations, cannot be added together in order to satisfy the requirement of proving recklessness. As this court has repeatedly recognized, recklessness is a state of mind far different from negligence. Dubay v. Irish, 207 Conn. 518, 532, 542 A.2d 711 (1988); State v. Bunkley, 202 Conn. 629, 643, 522 A.2d 795 (1987). Nevertheless, under our current standard of review, which requires that we view the evidence in the light most favorable to sustaining the verdict, I cannot say that the verdict is unreasonable—only troubling.


 I alone voted on the petition for certification to consider the correctness of the jury instructions.


 In addition, Practice Book § 4187 provides: “The design of these rules being to facilitate business and advance justice, they will be interpreted liberally in any case where it shall be manifest that a strict adherence to them will work surprise or injustice.
“In the interest of expediting decision, or for other good cause shown, the supreme court may suspend the requirements or provisions of any of *41these rules in a particular case on application of a party or on its own motion and may order proceedings in accordance with its direction.” (Emphasis added.)


 The entire recharge of the jury was as follows: “Ladies and gentlemen, although your question asks only for a redefinition of the term, reckless, in that it is so involved with the crime of manslaughter in the second degree I am basically going to redefine that crime for you. It is a crime made up of substantially two elements. Number one, that the defendant acted recklessly, and number two, that the defendant’s conduct in acting recklessly thereby caused the death of a person, and in this case that person being [the victim].
“Our statute defines the term, recklessly, again in these terms. ‘A person acts recklessly with respect to a result or to a circumstance described by a statute defining an offense when he is aware of and consciously disregards a substantial and unjustifiable risk that such a result will occur or that such circumstance exists. The risk must be of such a nature and degree that disregarding it constitutes a gross deviation from the standard that a reasonable person would observe in the situation.’ Recklessly then means, one, being aware of a substantial and unjustifiable risk, and two, consciously disregarding that risk. There must be an awareness of the risk and a conscious disregard of it. These factors may and often can obviously be proved by circumstantial evidence as I have defined that term to you. *44The risk must be substantial and unjustifiable. Furthermore, the risk must be of such a nature and degree that disregarding it constitutes a gross deviation from the standard of conduct that a reasonable person would observe in that situation. And for purposes now I am going to define the standard of conduct that a reasonable person would observe in the situation. The standard of conduct of a reasonable person in the same situation as the defendant is the doing of something which a reasonably prudent person would do under the circumstances or omitting to do what a reasonably prudent person would not do under the circumstances. Here obviously we are dealing with someone [sic] a reasonably prudent person acting as an electrician. Deviating from the standard of conduct of a reasonable person or failing to observe that standard of conduct is the failure to exercise reasonable care. Reasonable care is the care which a reasonably prudent person would use in view of the circumstances. It is not the care which the defendant felt it should have used. It is not the care of a careless person nor of an overly careful person, but it is the care of an ordinarily reasonably prudent person. You must determine the question of reasonable care by placing an ordinarily prudent person in the situation or circumstances in which the defendant found himself and then ask yourself what would a reasonably prudent person have done or not done in such a situation and under such circumstances. The circumstances must be judged and viewed as they reasonably appeared to the defendant at that time. This is a question of fact for you to determine. All the circumstances as you find them to be are to be considered and [in] circumstances of slight danger, a slight amount of care might be sufficient to constitute reasonable care. While in circumstances of great danger a correspondingly greater amount of care would be required to constitute reasonable care. Having determined what a reasonable person’s conduct would have been in the circumstances you must then compare that conduct with the defendant’s conduct.
“In order for there to be recklessness on the part of the defendant it is necessary that the defendant’s conduct in disregarding a substantial and unjustifiable risk constitute a gross deviation from that standard of conduct that a reasonable person would have observed in the situation. Again a gross deviation is a great or substantial deviation not just a slight or moderate deviation. There must be a great or substantial difference. Let me read that again. There must be a great or substantial difference between on the *45one hand the defendant’s conduct in disregarding a substantial and unjustifiable risk, and on the other hand what a reasonable person would have done under the circumstances. The risk that the defendant disregarded must as I have said be substantial and unjustifiable. Whether a risk is substantial and unjustifiable is a question of fact for you to determine under all the circumstances. In this connection you should recall the testimony of all of the witnesses with regard to the causes and origins of the fire, the condition and quality of the work you find proven beyond a reasonable doubt to have been performed by the defendant, and then comparing those facts to the standard of recklessness that I have just given to you [to] determine whether you feel that the State has proven beyond a reasonable doubt recklessness on the part of the defendant.
“Now the second element of that crime is that if you should find recklessness to have been proven beyond a reasonable doubt you would then next have to find whether that conduct in fact caused the death of Burton Gorman. That means the defendant’s conduct was the proximate cause of the victim’s death. An act or failure to act is the proximate cause of death when it substantially and materially contributes in a natural and continuous sequence unbroken by any efficient intervening cause to the resulting death. It is the cause without which the death would not have occurred and the predominating cause, the substantial factor from which death follows as a natural, direct and immediate consequence.
“It is not necessary that the particular kind of harm that results from the defendant’s acts be intended by him. When death or injury or the death caused by the defendant’s conduct is foreseeable and a natural result of that conduct law considers the chain of legal causation unbroken and holds the defendant criminally responsible.
“Therefore, in order to find the defendant guilty you must find proven beyond a reasonable doubt that the defendant’s conduct was reckless and that that conduct caused the death of Burton Gorman. If you feel the State has not proven either recklessness or that that conduct caused the death of Burton Gorman, if you fail to find either of those two factors proven beyond a reasonable doubt then your verdict would have to be not guilty. If you find both recklessness and causation proven beyond a reasonable doubt then your verdict would be guilty.
“That basically is the charge again.”


 General Statutes § 53a-58 provides in relevant part: “(a) A person is guilty of criminally negligent homicide when, with criminal negligence, he causes the death of another person, except where the defendant caused such death by a motor vehicle.” General Statutes § 53a-3 (14) provides the statutory definition of criminal negligence. See footnote 1.


 The standard charge on reckless manslaughter in the second degree prepared by the committee of judges is designed to eliminate any possibility of confusion with criminally negligent homicide. It reads: “The defendant is charged with the crime of manslaughter in the second degree, in that he recklessly caused the death of [ ], in violation of [General Statutes] § 53a-56 (a) (1) . . . . That statute, insofar as pertinent to this case, reads: ‘A person is guilty of manslaughter in the second degree when: (1) He recklessly causes the death of another person.’
“In order for the defendant to be found guilty of this offense, the state must prove two elements beyond a reasonable doubt: (1) that the defendant caused the death of [ ], and (2) that the death was caused by the reckless conduct of the defendant. There is no element of specific intent involved in this statute. The gist of the charge is recklessness. ‘A person acts “recklessly” . . . when he is aware of and consciously disregards a substantial and unjustifiable risk that such a result will occur or that such circumstance exists. The risk must be of such nature and degree that disregarding it constitutes a gross deviation from the standard of conduct that a reasonable person would observe in that situation.’ The reckless offender is one who is aware of the proscribed risk and consciously disregards it and the serious consequences which may ensue. The next element that you must find that the state has proved beyond a reasonable doubt is that [ ] died as a result of the defendant’s reckless conduct.
“If you find that the state has proved beyond a reasonable doubt that the defendant acted recklessly and that [ ] died as a result of that reckless conduct, you must find the defendant guilty of manslaughter in the second degree. If, however, you conclude that the state has failed to prove beyond a reasonable doubt one or more of these elements, you must find the defendant not guilty.” Connecticut Selected Jury -Instructions-Criminal (2d Ed. 1988) § 5.11, p. 5-31.
This instruction is substantially similar to one set forth in D. Wright, Connecticut Jury Instructions (2d Ed. 1975) § 698.